In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-14-00251-CV
                             NO. 09-14-00252-CV
                            ____________________

                    TOMMIE ALLEN RINGO, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 88th District Court
                         Hardin County, Texas
                     Trial Cause Nos. 54371, 54373
____________________________________________                      ____________

                         MEMORANDUM OPINION

      Tommie Allen Ringo, pro se, filed petitions for expunction of records

arising out of an arrest for the offenses of driving while intoxicated and driving

while his license was invalid. Ringo argued that the charges against him had been

dismissed. The trial court denied the petitions without a hearing. Ringo appealed.

Ringo failed to file a brief, and we informed Ringo that his appeal would be




                                        1
submitted to the Court on the record alone. See Tex. R. App. P. 38.8(a)(2), 39.8.

We affirm the trial court’s orders denying Ringo’s petitions for expunction.

      A person who has been arrested for a felony or misdemeanor is entitled to

have all records and files relating to the arrest expunged if the person is tried for

the offense and is either acquitted by the trial court or convicted and subsequently

pardoned or otherwise granted relief on the basis of actual innocence. Tex. Code

Crim. Proc. Ann. art. 55.01(a)(1), (b)(ii) (West Supp. 2014). A statutory expunction

is a civil proceeding, and the petitioner must prove that he has complied with the

statutory requirements. Collin Cnty. Criminal Dist. Attorney’s Office v. Dobson,

167 S.W.3d 625, 626 (Tex. App.—Dallas 2005, no pet.). A trial court may rule

upon an applicant’s right to expunction without a hearing if all the facts necessary

to determine the issue are before the trial court. Ex parte Current, 877 S.W.2d 833,

839 (Tex. App.—Waco 1994, no writ). We review the trial court’s expunction

rulings under an abuse of discretion standard. Tex. Dep’t of Pub. Safety v. J.H.J.,

274 S.W.3d 803, 806 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

      The record indicates that the two criminal actions against Ringo were

dismissed pursuant to section 12.45 of the Texas Penal Code. Section 12.45

provides, in pertinent part, that:

   (a) A person may, with the consent of the attorney for the state, admit
   during the sentencing hearing his guilt of one or more unadjudicated
                                         2
   offenses and request the court to take each into account in determining
   sentence for the offense or offenses of which he stands adjudged guilty.

      ...

   (c) If a court lawfully takes into account an admitted offense, prosecution
   is barred for that offense.

Tex. Penal Code Ann. § 12.45(a), (c) (West 2011). In In re O.R.T., 414 S.W.3d
330 (Tex. App.—El Paso 2013, no pet.), O.R.T. was arrested and charged for

driving with a suspended license, and the State moved to dismiss the charge on

grounds that the case had been “‘12.45’d into [cause number] 20000C07310.’” Id.

at 331-32, 335. O.R.T. filed a petition for expunction, which the trial court granted.

Id. at 331-32. On appeal, the Eighth Court of Appeals explained that, “When a

defendant admits guilt to an offense arising out of an arrest, he concedes that the

arrest was not wrongful for purposes of the expunction statute.” Id. at 335. The

Court held that O.R.T. failed to meet Article 55.01’s requirements “[b]ecause the

admitted, unadjudicated DWLS offense became part of O.R.T.’s judgment and

criminal record, resulted in a final DWI conviction, and was dismissed only

because the State was barred from further prosecution pursuant to section 12.45[.]”

Id. at 336. Accordingly, “O.R.T. was not entitled to have his DWLS offense and

arrest records expunged[.]” Id.




                                          3
      As in O.R.T., the State in this case only dismissed the two criminal actions

against Ringo because the State was barred from further prosecution under section

12.45. See id. For this reason, Ringo was not entitled to expunction. See id. We

affirm the trial court’s orders denying Ringo’s petitions for expunction.

      AFFIRMED.
                                                    _________________________
                                                       STEVE McKEITHEN
                                                           Chief Justice

Submitted on October 6, 2014
Opinion Delivered October 23, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          4